FILED
                            NOT FOR PUBLICATION                             FEB 15 2013

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



RAQUEL ANGUIANO-PEREZ,                           No. 07-74242

              Petitioner,                        Agency No. A030-516-359

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, JR., Attorney General,

              Respondent.



RAQUEL ANGUIANO-PEREZ,                           No. 09-73463

              Petitioner,                        Agency No. A030-516-359

  v.

ERIC H. HOLDER, JR., Attorney General,

              Respondent.



                      On Petitions for Review of Orders of the
                          Board of Immigration Appeals

                     Argued and Submitted November 6, 2012
                              Pasadena, California


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
Before: GRABER, IKUTA, and HURWITZ, Circuit Judges.

      Raquel Anguiano-Perez, a permanent resident, who is a native and citizen of

Mexico, petitions for review of a decision of the Board of Immigration Appeals

(“BIA”) affirming the order of an immigration judge (“IJ”) finding her removable for

alien smuggling. We have jurisdiction pursuant to 8 U.S.C. § 1252 and deny the

petition for review.

      Anguiano-Perez also challenges the BIA’s denial of her application for

cancellation of removal and its decision not to exercise sua sponte authority to reopen

or reconsider. We lack jurisdiction over these claims.

      1. The IJ’s determination that Anguiano-Perez was removable under 8 U.S.C.

§ 1227(a)(1)(E)(i) was supported by substantial evidence. Her son admitted to

smuggling aliens across the border to his mother’s nearby house; one of the aliens

testified that Anguiano-Perez stood outside the house and yelled “hurry up!” as the

group ran toward her and then directed them to hide in the closet in which they were

eventually found. Substantial evidence, including the testimony of a Border Patrol

officer observing the house, contradicted Anguiano-Perez’s assertion that she was not

at home when the aliens arrived.

      2. We lack jurisdiction to review the IJ’s discretionary denial of cancellation

of removal. 8 U.S.C. § 1252(a)(2)(B)(i); Fernandez v. Gonzales, 439 F.3d 592, 599


                                          2
n.5 (9th Cir. 2006). We also lack jurisdiction to review the BIA’s refusal to exercise

sua sponte authority to reopen or reconsider. Ekimian v. INS, 303 F.3d 1153, 1159

(9th Cir. 2002).

      PETITIONS DENIED IN PART, DISMISSED IN PART.




                                          3